IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LEON MANKER,                             NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-1584

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Respondent.
___________________________/

Opinion filed December 4, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Leon Manker, pro se, Petitioner.

Sarah J. Rumph, General Counsel, and Mark J. Hiers, Assistant General Counsel,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

PADOVANO, MARSTILLER, and MAKAR, JJ., CONCUR.